DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. The claim recites a carrier comprising a signal. The claimed carrier is interpreted as a carrier wave which is non-statutory subject matter.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-14, 16-23, 25, 27 and 29 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Trivelpiece et al. (US-20160301695).
a.	Referring to claims 1, 5, 6, 14, 20-23, 25, 27 and 29:
	Regarding claims 1, 5, 6, 14, 20-23, 25, 27 and 29, Trivelpiece teaches a method for managing a device operable to join a network, the method, performed by a management node, comprising: receiving from the device a request to join the network, the request comprising a device specific parameter and a token (Para 42 and 46…. joining network using device identifier and installation time specific PSK); generating an authentication parameter from the device specific parameter and the token (Para 61… authentication parameter using the identifier and PSK); and authorising the device to join the network if the authentication parameter fulfils a validity criterion (Para 42 and 46…. installation-time valid PSK); wherein generating an authentication parameter from the device specific parameters and the token comprises: generating an input comprising the device specific parameter and the token (Para 61…. certificate request comprising the identifier and PSK); computing a cryptographic function of the generated input (Para 61… signing the request to generate a certificate); and setting an output of the cryptographic function as the authentication parameter (Para 61 and 62…. certificate as the authentication parameter).  
a.	Referring to claims 3 and 16:
	Regarding claims 3 and 16, Trivelpiece teaches a method as claimed in claim 1, wherein the validity criterion comprises a required value for characters in specified positions of the generated authentication parameter (Para 46…. installation-time PSK).  
a.	Referring to claims 4 and 17:
	Regarding claims 4 and 17, Trivelpiece teaches a method as claimed in claim 1, wherein the device specific parameter comprises at least one of: a device identifier a representation of capabilities of the device; a representation of device resources (Para 46 and 48…. identifier).  
a.	Referring to claims 10 and 19:
	Regarding claims 10 and 19, Trivelpiece teaches a method as claimed in claim 1, the method further comprising: generating a device specific secret from at least a master secret and the device specific parameter; and wherein generating an authentication parameter comprises generating an input comprising the device specific parameter, the token and the device specific secret, and computing a cryptographic function of the generated input (See the rejection in claim 1 and in para 46, 50 and 51…. device secret in the form of a session key as part of the authentication parameter).  
a.	Referring to claim 11:
	Regarding claim 11, Trivelpiece teaches a method as claimed in claim 1, wherein the request to join the network further comprises a device specific secret, the method further comprising: generating a device specific secret from at least a master secret and the device specific parameter; comparing the generated device specific secret to the received device specific secret; and authorising the device to join the network if the authentication parameter fulfils a validity criterion and the generated device specific secret is identical to the received device specific secret.  (See the rejection in claims 1 and 10)
a.	Referring to claim 12:
	Regarding claim 12, Trivelpiece teaches a method as claimed in claim 10, wherein generating a device specific secret comprises generating the device specific secret from at least the master secret, the device specific parameter and at least one of: a representation of capabilities of the device; a representation of device resources an identifier of a batch of devices to which the device belongs (See the rejections in claims 4 and 10).  
a.	Referring to claim 13:
	Regarding claim 13, Trivelpiece teaches a method as claimed in claim 1, further comprising: rejecting the request from the device if the authentication parameter does not meet the validity criterion (See the rejection in claim 1… authentication based only on the installation time PSK).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. (US-20160301695), and further in view of Bhattacharyya et al. (US-10630682).
a.	Referring to claims 2 and 15:
	Regarding claims 2 and 15, Trivelpiece teaches the method of claim 1 but fails to teach the cryptographic function comprising a hash function. However, hashed cryptographic functions are well known in the art and taught by Bhattacharyya in para 24 (shared secret using a cryptographic hash function). Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute the cryptographic function using a hash function as taught by Bhattacharyya for the purpose ensuring the authenticity of the function
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497